Case 15-60023-rlj13 Doc 69 Filed 06/12/20              Entered 06/12/20 23:20:37           Page 1 of 5


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                        SAN ANGELO DIVISION


  In Re:                                                          Case No: 15-60023


  THERESA ANNETTE BAIN


              Debtor



                   NOTICE OF FILING OF FINAL REPORT AND ACCOUNT BY TRUSTEE


  Notice is hereby given pursuant to 11 U.S.C. § 350 and Bankruptcy Rule 5009 that Robert B. Wilson,
  Chapter 13 Trustee, has filed a Final Report and Account in the above styled and numbered case
  certifying that the estate has been fully administered. The Final Report and Account is on file with the
  CLERK OF THE BANKRUPTCY COURT, 1205 TEXAS AVE #306, LUBBOCK, TX 79401 and is available
  for review. A summary of the report is as follows:

  Total Receipts                                                                 $26,375.30


  Administrative Disbursements *                                                  $2,643.28
  Attorney Fee Disbursements                                                      $2,435.00
  Debtor Refund Disbursements                                                         $71.30
  Secured Disbursements                                                          $20,683.67
  Priority Disbursements *                                                             $0.00
  Unsecured Disbursements                                                           $542.05

   * Includes Notice Fees, Trustee Fees and Clerk's Fees


  Total Disbursements                                                            $26,375.30
Case 15-60023-rlj13 Doc 69 Filed 06/12/20                 Entered 06/12/20 23:20:37            Page 2 of 5
           CHAPTER 13 STANDING TRUSTEE FINAL REPORT AND ACCOUNT DISCLAIMER

  The information reflected in the Chapter 13 Trustee Final Report and Account as to the discharge of
  claims is not intended to render an opinion as to whether any specific debt is, or is not, discharged. Only
  the Court may issues an order determing dischargeability of debt.

  NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED WITH
  THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 1205 TEXAS AVE #306, LUBBOCK,
  TX 79401 ON July 09, 2020, WHICH IS AT LEAST 30 DAYS FROM THE DATE OF SERVICES
  HEREOF.

  ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A COPY SHALL BE
  SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
  HEREIN. IF A RESPONSE IS FILED, A HEARING MAY BE HELD WITH NOTICE ONLY TO THE
  OBJECTING PARTY.

  IF NO RESPONSE TO SUCH NOTICE IS TIMELY FILED, THE RELIEF REQUESTED SHALL BE
  DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF
  SOUGHT OR THE NOTICE ACTION MAY BE TAKEN.

  Notice is further given that unless an objection is filed by the United States Trustee or a party in interest
  within 30 days of service of this notice, the Court may declare that the bankruptcy estate has been fully
  administered, and that the Trustee should be discharged and further liability on said Trustee's bond with
  respect to this case can be terminated.



                                                                          /s/ ROBERT B. WILSON
                                                                          Robert B. Wilson, Bar #
                                                                          21715000
                                                                          Chapter 13 Trustee
                                                                          Marc McBeath, Bar# 13328600
                                                                          Staff Attorney
        Case 15-60023-rlj13 Doc 69 Filed 06/12/20            Entered 06/12/20 23:20:37        Page 3 of 5
                                      United States Bankruptcy Court
                                       Northern District of Texas
In re:                                                                                  Case No. 15-60023-rlj
Theresa Annette Bain                                                                    Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0539-6           User: ctello                 Page 1 of 3                   Date Rcvd: Jun 10, 2020
                               Form ID: pdf013              Total Noticed: 66


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 12, 2020.
db             +Theresa Annette Bain,    1233 East 19th Street,     San Angelo, TX 76903-3112
cr             +Tom Green CAD,    PO Box 3544,     San Angelo, TX 76902-3544
16512250       +ACS,   P.O. Box 7051,    Utica, NY 13504-7051
16512256       +Ballinger Memorial Hospital,     P.O. Box 617,   Ballinger, TX 76821-0617
16512257        Bureau of Collection Recovery,     PO Box 9001,    Minnetonka, MN 55345-9001
16512258       +Burns & Carisle,    122 Lee St.,    Sulphur Springs, TX 75482-4343
16512262       +Cmre Financial Services, Inc.,     3075 E. Imperial Hwy., Ste. 200,     Brea, CA 92821-6753
16512266       +Dean & Dean,    P O Box 3544,    San Angelo, TX 76902-3544
16512267       +Dean & Dean,    305 W.Twohig,    San Angelo, TX 76903-6319
16512268        EMBCC,   PO Box 487,    San Antonio, TX 78292-0487
16512270       +Federal Recovery Group,    8075 Mall Pkwy Ste 101-184,     Lithonia, GA 30038-6993
16512271       +First Premier Bank,    601 S. Minnesota Ave.,    Sioux Falls, SD 57104-4868
16512273       +Global Check & Credit Services LLC,     1800 Elmwood Ave,    Buffalo, NY 14207-2449
16512274       +Gossettt Harrison, PC,    2 South Koenigheim,    San Angelo, TX 76903-6314
16512275        InSolve Recovery LLC,    CO Capital Recovery Group,     Dept. 3203,   P O Box 123203,
                 Dallas, TX 75312-3203
16512276       +Integrity Texas Funding, LP,     3440 Preton Ridge Road, Suite 500,     Alpharetta, GA 30005-3823
16512280      #+Law Offices of Phil Black,     136 W. Twohig, Ste. B,    San Angelo, TX 76903-6452
16512281       +Leonor Garcia,    1249 East 22nd,    San Angelo, TX 76903-2717
16512283       +Mark K. Bleakley,    PO Box 3156,    San Angelo, TX 76902-3156
16512285        Medi-Comm Services, Inc.,     82nd street Suite B,    Lubbock, TX 79423
16512289       +Northern Resolution,    PO Box 566,    Amherst, NY 14226-0566
16512295       +San Angelo Emergency Physicians PA,     PO Box 62566,    San Angelo TX 76906-2566
16512296       +San Angelo Medical Center,     3501 Knickerbocker,    San Angelo, TX 76904-7610
16512297       +Sands Finance,    9 W. Concho,    San Angelo, TX 76903-6413
16512298       +Santander Consumer USA,    PO Box 961245,    Ft. Worth, TX 76161-0244
16512299        Saturn of Abilene,    1424 St Clack,    Abilene, TX 79605
16512300        Shannon Clinic,    P.O. Box 22000,    San Angelo, TX 76902-7200,    Attn: Carmen
18081785       +Tom Green CAD,    Sherrel K Knighton,    Linebarger Goggan et al,
                 2777 N Stemmons Freeway Ste 1000,     Dallas, Texas 75207-2328
16512305        Tom Green CAD,    CO Dean and Dean,    P.O. Box 3554,    San Angelo, TX 76902
16512306        Triad Financial Corporation,     5201 Rufe Snow Dr Ste 400,    Irving, TX 75014
16512308       +Walts Auto Sales,    1718 N.Bryant Blvd.,    San Angelo, TX 76903-4534
16512309       +Wells Fargo Bank,    P.O. Box 63491,    San Francisco, CA 94163-0001
16683889       +Wells Fargo Bank, N.A,    P.O. Box 45038 MAC Z3057012,     Jacksonville, FL 32232-5038
16512310       +Zenith Acquisition,    170 Northpointe Parkway,     Suite 300,   Amherst, NY 14228-1992

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
16512251       +E-mail/Text: EBNProcessing@afni.com Jun 11 2020 00:27:03       AFNI,   P.O. Box 3667,
                 Bloomington, IL 61702-3667
16512249       +E-mail/Text: bankruptcy1@acecashexpress.com Jun 11 2020 00:27:04       Ace Creit Services,
                 1231 Greenway Drive, Suite 700,    Irving, TX 75038-2556
16526109        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jun 11 2020 00:33:53
                 American InfoSource LP as agent for,     T Mobile/T-Mobile USA Inc,   PO Box 248848,
                 Oklahoma City, OK 73124-8848
16512253       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jun 11 2020 00:34:27       American Infosource Lp,
                 Agent for T- Mobile- T-Mobile USA,    PO Box 248848,    Oklahoma City, OK 73124-8848
16512255       +E-mail/Text: bnc@atlasacq.com Jun 11 2020 00:26:28       Atlas Acquisition LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303,    Attn : Avi Schild
16561648       +E-mail/Text: bnc@atlasacq.com Jun 11 2020 00:26:28       Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
16512263        E-mail/Text: compliance@contractcallers.com Jun 11 2020 00:27:28       Contract Callers Inc.,
                 1058 Claussen Rd. Suite 110,    Augusta, GA 30907
16512259       +E-mail/Text: cms-bk@cms-collect.com Jun 11 2020 00:26:41       Capital Management Services, LP,
                 726 Exchange Street, Ste 700,    Buffalo, New York 14210-1464
16597010        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 11 2020 00:34:19
                 Capital One Bank (USA), N.A.,    PO Box 71083,    Charlotte, NC 28272-1083
16512260        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jun 11 2020 00:33:44       Capital one bank USA,
                 By American Infosource Lp Agent,    PO Box 71083,    Charlotte, NC 28272-1083
16512264       +E-mail/Text: convergent@ebn.phinsolutions.com Jun 11 2020 00:27:11       Convergent,
                 800 SW 39th St,    Renton, WA 98057-4927
16512265       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 11 2020 00:34:24        Credit One Bank,
                 P.O. Box 98875,    Las Vagas, NV 89193-8875
16512272       +E-mail/PDF: gecsedi@recoverycorp.com Jun 11 2020 00:33:40       Gecrb-Care Credit,
                 PO Box 965036,    Orlando, FL 32896-5036
16556796        E-mail/Text: bknotice@crgofusa.com Jun 11 2020 00:27:12
                 InSolve Recovery LLC c/o Capital Recovery Group LL,     Dept 3203,   PO BOX 123203,
                 DALLAS, TX 75312-3203
16512277        E-mail/Text: sbse.cio.bnc.mail@irs.gov Jun 11 2020 00:26:37       Internal Revenue Service,
                 Special Procedures Staff,    P.O. Box 7346,    Philadelphia, PA 19101-7346
16512278        E-mail/Text: JCAP_BNC_Notices@jcap.com Jun 11 2020 00:27:06       Jefferson Capital Systems,
                 16 Mcleland Rd,    Saint Cloud, MN 56303
16512279        E-mail/Text: JCAP_BNC_Notices@jcap.com Jun 11 2020 00:27:06       Jefferson Capital Systems,LLC,
                 PO Box 7999,    Saint Cloud, MN 56302-9617
           Case 15-60023-rlj13 Doc 69 Filed 06/12/20                      Entered 06/12/20 23:20:37                Page 4 of 5



District/off: 0539-6                  User: ctello                       Page 2 of 3                          Date Rcvd: Jun 10, 2020
                                      Form ID: pdf013                    Total Noticed: 66


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
16512282       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 11 2020 00:33:52       LVNV Funding LLC,
                 P.O. Box 740281,   Houston, TX 77274-0281
16681538        E-mail/PDF: resurgentbknotifications@resurgent.com Jun 11 2020 00:34:27
                 LVNV Funding LLC c/o Resurgent Capital Services,    P.O. Box 10675,    Greenville, SC 29603-0675
16512286       +E-mail/Text: bankruptcydpt@mcmcg.com Jun 11 2020 00:26:56      Midland Funding,
                 8875 Aero Drive, Suite 200,   San Diego, CA 92123-2255
16512287       +E-mail/Text: bankruptcy@ncaks.com Jun 11 2020 00:26:26      National Credit Adjusters,
                 P.O. Box 3023,   Hutchinson, KS 67504-3023
16512288       +E-mail/Text: Bankruptcies@nragroup.com Jun 11 2020 00:27:28      Natl Recovery,    2491 Paxton,
                 Harrisburg, PA 17111-1036
16512291        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 11 2020 00:34:24
                 Portfolio Recovery Associates LLC,   P.O. BOX 41067,    Norfolk,VA 23541
16512292       +E-mail/Text: brprocessor@pfccollects.com Jun 11 2020 00:27:23      Professional Finance,
                 P.O. Box 1686,   Greeley, CO 80632-1686
16512293       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 11 2020 00:34:26
                 Resuregent Captial Services,   P.O. BOX 1058,    Greenville, SC 29602
16512294        E-mail/PDF: resurgentbknotifications@resurgent.com Jun 11 2020 00:33:51
                 Resurgent Capital Services,   P.O. Box 10587,    Greenville, SC 29603-0587
16525296        E-mail/Text: appebnmailbox@sprint.com Jun 11 2020 00:26:55      Sprint,    Attn Bankruptcy Dept,
                 PO Box 7949,   Overland Park KS 66207-0949
16512301        E-mail/Text: appebnmailbox@sprint.com Jun 11 2020 00:26:55      Sprint- Nextel -Correspondence,
                 ATTN: Bankruptcy Dept.,   P O Box 7949,    Overland Park, CO 66207-0949
16512302        E-mail/Text: appebnmailbox@sprint.com Jun 11 2020 00:26:56      Sprint- Nextel Distributions,
                 ATTN: Bankruptcy Dept.,   P O Box 3326,    Englewood, CO 80155-3326
16512303        E-mail/PDF: ais.tmobile.ebn@americaninfosource.com Jun 11 2020 00:34:11       T-Mobile,
                 P.O. Box 660252,   Dallas, TX 75266
16512304        E-mail/Text: bkyelectnotices@tgslc.org Jun 11 2020 00:27:11
                 Texas Guaranteed Student Lone Corp.,    PO BOX 83100,   Roundrock, Texas 78683-3100
16512307       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jun 11 2020 00:26:15
                 Verizon,   500 Technology Dr Suite 30,    Weldon Spring, MO 63304-2225
                                                                                              TOTAL: 32

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Atlas Acquisitions LLC,    294 Union St.,    Hackensack, NJ 07601-4303
16512252       ##+Allied Interstate, Inc.,    P.O. Box 361774,    Columbus, OH 43236-1774
16512254       ##+Arc Services,    P.O. Box 61123,   San Angelo, TX 76906-1123
16512261       ##+Citi Auto,    2208 Highway 121 Ste 100,    Bedford, TX 76021-5981
16512269       ##+Equidata,   724 Thimble Shoals Blvd,    Newport News, VA 23606-2574
16512284       ##+Med Data Systems,    2150 15th Avenue,    Vero Beach, FL 32960-3436
16512290       ##+Portfolio Recovery Associates,    287 Independence,    Virgina Beach, VA 23462-2962
                                                                                                TOTALS: 0, * 1, ## 6

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 9, 2020 at the address(es) listed below:
              Phil Black    on behalf of Debtor Theresa Annette Bain phil@blackandwhitelaw.com
              Robert B. Wilson    cmecf@ch13-12westtex.org
              Sherrel K. Knighton    on behalf of Creditor  Tom Green CAD Sherrel.Knighton@lgbs.com,
               Dallas.Bankruptcy@lgbs.com;Sean.French@lgbs.com;Olivia.Salvatierra@lgbs.com;Julie.Wilson@lgbs.com
        Case 15-60023-rlj13 Doc 69 Filed 06/12/20         Entered 06/12/20 23:20:37        Page 5 of 5



District/off: 0539-6         User: ctello                Page 3 of 3                   Date Rcvd: Jun 10, 2020
                             Form ID: pdf013             Total Noticed: 66


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              United States Trustee   ustpregion06.da.ecf@usdoj.gov
                                                                                            TOTAL: 4
